DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Clarification
The present examiner notes for clarity of the record, for reasons internal to the USPTO, that the present application has been transferred from examiner Dennis J. Parad to examiner Brian J. Davis.  

Election/Restriction
	Inventor’s election, without traverse, of the combination of species A, B and C elected to begin prosecution is acknowledged.  
However, upon review by the present examiner, the election/restriction requirement is withdrawn because it is not necessary to facilitate the reasonably complete and thorough search of the claimed subject matter to which inventor is entitled.  

Information Disclosure Statement
The information disclosure statement filed 4/24/2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. 
The examiner respectfully suggests that the IDS be filed electronically (e-IDS) such that the references may be properly considered.  Note MPEP 609.07.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the step which transforms Compound B, apparently, into the compound of Formula I.  
The claim preamble explicitly teaches that the claim is drawn to a method of preparing a compound of Formula I.  A diagramed reaction of the transformation of Compound A to Compound B is then presented, followed by a repeated definition of the n.  Thus, there is no step which actually teaches or shows the transformation, apparently, of Compound B into the desired final compound of Formula I.  
Clarification is in order.  
Furthermore, as mentioned above, it is unclear why the definition of variable X of Compound A is repeated.  The examiner respectfully suggests deleting the second, redundant, definition.  

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The order of addition of the inner salt solution and the counter solvent is unclear because of the non-standard English syntax used to describe the procedure (“…3-methylcarbonyloxy-4-methyl-thiazol inner salt is dissolved in methanol, then is added with ethyl acetate drop-wisely and is left to stand…”).  Example 3 of the specification (page 18, line 8) clearly teaches that the inner salt is dissolved in methanol and then the ethyl acetate counter solvent is added to this solution.  
The examiner respectfully suggests that the claim should be reworded to clearly reflect this order of addition, something along the lines of: …3-methylcarbonyloxy-4-methyl-thiazol inner salt is dissolved in methanol followed by the dropwise addition of ethyl acetate and the mixture left to stand….

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

Allowable Subject Matter
The subject matter of the pending claims would be allowable once the 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the utilization of propylene oxide in the generation of inner salt compound B from acid addition salt Compound A.  The closest prior art appears to be Antonie van Leeuwenhoek (2003), 83(2), pp. 175-181.  The reference teaches a related method of synthesizing the inner salt of 4-methylthiazolium betaine using an ion exchange column (page 176, column 2, Figure 1; page 177, column 1, line 5ff).  The reference does not teach, show, suggest or make obvious the instant method utilizing propylene oxide.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2010/031248 A1 - whose corresponding English language equivalent, US 8,338,616 B2, has been relied upon for purposes of this Office Action – is cited to show related (non-inner) salts and their synthesis.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.